DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

The disclosure is objected to because of the following informalities:  the Specification contains a typographical error at Page 1, Line 17.  The specification recites “Therefore, example embodiments of the present invention is is directed to….”  
Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claim 1 recites “a display of a converter, the converter including at least one address code switch…” in the beginning lines of the claim and subsequently recites “displaying, on at least one display of a converter” in the third line of the claim.  It is unclear whether the claim is intended to reference the “display” of the “converter” as previously defined in the claim or newly define additional “at least one” displays and an additional “a” converter.  Further, the fourth through sixth lines of the claim reference “the address code switch” in the singular form.  It is unclear which “address code switch” of the “at least one address code switch” is referenced by “the address code switch.”  As such, Claim 1 is vague and indefinite.  Claims 2-20 are likewise vague and indefinite for their dependency from Claim 1 and for their references to “the address code switch,” “the converter,” and “the display.”  
Claim 3 further defines “the converter includes a plurality of address code switches and a plurality of displays.”  Claim 3 is further vague and indefinite as Claim 1 Claim 3.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,943,565.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of Claim 1 of the instant application is entirely overlapped by the scope of Claim 1 of the cited U.S. Patent.

Claim 1 of Instant Application
Claim 1 of U.S. Patent 10,943,565
1.  A method of using a display of a converter, the converter including at least one address code switch adapted to set a device address of the converter, comprising:

displaying, on at least one display of a converter, during a predefined time period after setting and/or changing the device address of the converter based on a switch position of the address code switch, a value corresponding to the switch position of the address code switch and to the device address of the converter; and

displaying on the display in all other cases operating information of the converter.
an address code switch adapted to set a device address of the converter, comprising:

displaying on the display, during a predefined time period after actuation of the address code switch to set and/or change the device address of the converter, a value corresponding to a switch position of the address code switch and to the device address of the converter; and


displaying on the display in all other cases operating information of the converter.



Claim 1 of the instant application differs from Claim 1 of the cited U.S. Patent only in so much as Claim 1 of the instant application recites “at least one address code switch” and “at least one display of a converter,” while Claim 1 of the cited U.S. Patent recites singularly “an address code switch” and “a display” of “the converter.”  However, Claim 1 of the cited U.S. Patent are included in “at least one address code switch” and “at least one display of a converter” as recited in Claim 1 of the instant application.  Claim 1 of the instant application further differs from Claim 1 of the cited U.S. Patent in that Claim 1 of the instant application recites “a predefined time period after setting and/or changing the device address of the converter based on a switch position of the address code switch” while Claim 1 of the cited U.S. Patent recites “a predefined time period after actuation of the address code switch to set and/or change the device address of the converter.”  Again, there is no patentable distinction in these features of the claimed invention, as the “predefined time period after setting and/or changing the device address… based on a switch position of the address code switch” as defined in Claim 1 of the instant application is (or at least clearly can be) the same “predefined time period” as that defined by “a predefined time period after actuation of the address code switch to set and/or change the device address of the converter” of Claim 1 of the cited U.S. Patent.  The term “actuate” is defined by Merriam-Webster dictionary to mean “to put into mechanical action or motion” and/or “to move to action.”  Clearly, “after setting and/or changing the device address… based on switch position of the address code switch” as recited in Claim 1 of the instant application falls within the scope of “after putting into mechanical action or motion” or “after actuation” of the “address code switch to set and/or change the device address…” as recited in Claim 1 of the cited U.S. Patent.  That is, “actuation” of the “address code switch to set and/or change the device address” is an “action or motion” that would produce a new or updated “switch 
Therefore, Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of the cited U.S. Patent.

Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,943,565.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of Claim 12 of the instant application is entirely overlapped by the scope of Claim 1 of the cited U.S. Patent.

Claims 1 and 12 of Instant Application
Claim 1 of U.S. Patent 10,943,565
1.  A method of using a display of a converter, the converter including at least one address code switch adapted to set a device address of the converter, comprising:

displaying, on at least one display of a converter, during a predefined time period after setting and/or changing the device address of the converter based on a switch position of the address code switch, a value corresponding to the switch position of the address code switch and to the device address of the converter; and

displaying on the display in all other cases operating information of the converter.

12. The method according to claim 1, wherein the setting and/or changing of the device address including actuating the address code switch.
an address code switch adapted to set a device address of the converter, comprising:

displaying on the display, during a predefined time period after actuation of the address code switch to set and/or change the device address of the converter, a value corresponding to a switch position of the address code switch and to the device address of the converter; and


displaying on the display in all other cases operating information of the converter.


Claim 12 of the instant application explicitly defines the “setting and/or changing of the device address” as “actuating the address code switch.”  As such, for the reasons provided above with respect to Claim 1 of the instant application, including clearly defining the “setting and/or changing” function of Claim 1 as relating to “actuating the address code switch” as recited in Claim 12, Claim 12 of the instant Claim 1 of the cited U.S. Patent.

Claims 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable, respectively, over Claims 2-8 of U.S. Patent No. 10,943,565.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of Claims 5-11 of the instant application is entirely overlapped by the respective scope of Claims 2-8 of the cited U.S. Patent.  Claims 5-11 of the instant application each respectively depend from Claim 1.  Claims 2-8 of the cited U.S. Patent each respectively depend from Claim 1.  Therefore, for the reasons provided above with respect to Claim 1 of the instant application and Claim 1 of the cited U.S. Patent, the scope of Claims 5-11 of the instant application are entirely overlapped by the scope of Claims 2-8 of the cited U.S. Patent.

Claims 5-11 of Instant Application
Claims 2-8 of U.S. Patent 10,943,565
5. The method according to claim 1, wherein the address code switch and/or the display is provided on a housing of the converter.

6. The method according to claim 1, wherein the period is between 1 second and 100 seconds.

7. The method according to claim 1, wherein the operating information includes a status, an operating status, a type of control method of the converter, enable information, and/or a fault status.

8. The method according to claim 1, wherein the address code switch includes a rotary switch, includes a rotary switch having discrete rotary positions and/or address code rotary switches, includes a DIP switch, and/or has a finite number of switch positions.

9. The method according to claim 1, wherein each switch position of the address code switch is assigned a hexadecimal number, and the switch is labeled accordingly on the address code switch.



11. The method according to claim 1, wherein information displayed on the display in an actuation of the address code switch and during a subsequent, predefined period of time corresponds to labeling assigned to a respective switch position and/or an allocated labeled surface section.



3. The method according to claim 1, wherein the period is between 1 second and 100 seconds.

4. The method according to claim 1, wherein the operating information includes a status, an operating status, a type of control method of the converter, enable information, and/or a fault status.

5. The method according to claim 1, wherein the address code switch includes a rotary switch, includes a rotary switch having discrete rotary positions and/or address code rotary switches, includes a DIP switch, and/or has a finite number of switch positions.

6. The method according to claim 1, wherein each switch position of the address code switch is assigned a hexadecimal number, and the switch is labeled accordingly on the address code switch.


labeled surface sections, and each switch position of the address code switch is assigned a respective labeled surface section.

8. The method according to claim 1, wherein information displayed on the display in an actuation of the address code switch and during a subsequent, predefined period of time corresponds to labeling assigned to a respective switch position and/or an allocated labeled surface section.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622